As filed with the Securities and Exchange Commission onJuly 25, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07737 The Purisima Funds 13100 Skyline Blvd Woodside, California 94062-4547 U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California91741 (650) 851-7925 Date of fiscal year end: August 31 Date of reporting period:May 31, 2012 Item 1. Schedule of Investments. Purisima Total Return Fund Schedule of Investments May 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS: 97.47% Canada: 1.80% Cenovus Energy, Inc. $ China: 3.66% Agricultural Bank of China Ltd. Baidu.com - ADR (a) Bank Of China Ltd. Brilliance China Automotive Holdings Ltd. (a) China Construction Bank Corp. China Mobile Ltd. China Resources Enterprise Ltd. China Shenhua Energy Co. Ltd. CITIC Securities Co. Ltd. (a) CNOOC Ltd. - ADR Golden Eagle Retail Group Ltd. Hengan International Group Co. Ltd. Industrial & Commercial Bank of China Lenovo Group Ltd. Ping An Insurance Group Co. Shanghai Electric Co. Ltd. Tencent Holdings Ltd. Zhuzhou CSR Times Electric Co. Ltd. Denmark: 1.58% Novo Nordisk A/S - ADR Novo Nordisk A/S - Class B France: 4.82% L'Oreal SA L'Oreal SA - ADR LVMH Moet Hennessy Louis Vuitton SA Sanofi Technip SA Germany: 2.93% BASF SE - ADR SAP AG Hong Kong: 0.30% AAC Technologies Holdings, Inc. AIA Group Ltd. Bank Of East Asia Ltd. Cheung Kong Holdings Ltd. Chow Sang Sang Holdings International Ltd. Hong Kong Exchanges and Clearing Ltd. Sands China Ltd. Shangri-La Asia Ltd. Singamas Container Holdings Ltd. Wynn Macau Ltd. India: 0.33% HDFC Bank Ltd. - ADR Larsen & Toubro Ltd. - GDR Tata Global Beverages Ltd. - GDR Tata Motors Ltd. -ADR Indonesia: 0.16% Bank Mandiri Tbk PT Bank Rakyat Tbk PT Gudang Garam Tbk PT Semen Gresik Tbk PT United Tractors Tbk PT Japan: 3.24% Fanuc Corp. Fanuc Corp. - ADR (a) Komatsu Ltd. - ADR Sumitomo Mitsui Financial Group, Inc. Malaysia: 0.07% CIMB Group Holdings BHD Genting BHD SapuraKencana Petroleum BHD (a) Mexico: 1.14% America Movil SA de CV - ADR Netherlands: 1.35% ASML Holding N.V. Singapore: 0.27% DBS Group Holdings Ltd. DBS Group Holdings Ltd. - ADR South Korea: 0.36% Honam PetrochemicalCorp. Hynix Semiconductor, Inc. (a) Hyundai Heavy Industries Co. Ltd. Hyundai Hysco Co. Ltd. Hyundai Motor Co. Hyundai Mobis Samsung Electronics Co. Ltd. Samsung Engineering Co. Ltd. Samsung Securities Co. Ltd. Seah Besteel Corp. SK Innovation Co. Ltd. S-Oil Corp. Switzerland: 3.58% ABB Ltd. - ADR Nestle SA Taiwan: 0.31% Advanced Semiconductor Engineering, Inc. - ADR Asustek Computer, Inc. Fubon Financial Holdings Co. Ltd. Hon Hai Precision Industry Co. Ltd. Siliconware Precision Industries Ltd. - ADR Synnex Technology International Corp. - GDR Taiwan Semiconductor Manufacturing Corp. Ltd. TXC Corp. Thailand: 0.04% Charoen Pokphand Foods PCL United Kingdom: 6.08% Barclays PLC GlaxoSmithKline PLC - ADR HSBC Holdings PLC Rio Tinto PLC - ADR United States: 65.45% Allergan, Inc. Amazon.com, Inc. (a) American Express Co. Anadarko Petroleum Corp. BB&T Corp. BlackRock, Inc. Boeing Co. Caterpillar, Inc. Celgene Corp. (a) Cisco Systems, Inc. EMC Corp. (a) FMC Technologies, Inc. (a) Freeport-McMoRan Copper & Gold, Inc. General Electric Co. Google, Inc. - Class A (a) Intel Corp. International Business Machines Corp. Johnson & Johnson JPMorgan Chase & Co. Las Vegas Sands Corp. McDonald's Corp. Microsoft Corp. Morgan Stanley Nike, Inc. - Class B Oracle Corp. Pfizer, Inc. Philip Morris International, Inc. PNC Financial Services Groups, Inc. Priceline.com, Inc. (a) Procter & Gamble Co. Qualcomm, Inc. Salesforce.com, Inc. (a) Schlumberger Ltd. Starbucks Corp. T Rowe Price Group, Inc. The Coca-Cola Co. Time Warner, Inc. United Technologies Corp. Visa, Inc. Wells Fargo & Co. TOTAL COMMON STOCKS (Cost $345,220,224) $ PREFERRED STOCKS: 1.88% Brazil: 1.88% Banco Bradesco SA - ADR Companhia de Bebidas das Americas (AmBev) - ADR TOTAL PREFERRED STOCKS (Cost $8,146,693) $ MUTUAL FUNDS: 0.37% SEI Daily Income Trust Government Fund TOTAL MUTUAL FUNDS (Cost $1,274,688) $ TOTAL INVESTMENTS (Cost $354,641,605): 99.72% Other Assets in Excess of Liabilities: 0.28% TOTAL NET ASSETS: 100.00% $ ADR - American Depository Receipt. GDR - Global Depository Receipt. (a) Non-Income Producing. At May 31, 2012, the aggregate unrealized appreciation and depreciation of securities, based on their cost for federal income tax purposes, were as follows*: Cost of investments for tax purposes $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Purisima All-Purpose Fund Schedule of Investments May 31, 2012 (Unaudited) Principal Amount Value U.S. TREASURY NOTES: 61.59% $ 1.125%, 12/15/2012 $ TOTAL U.S. TREASURY NOTES (Cost $30,162) Number of Shares Value MUTUAL FUNDS: 44.45% SEI Daily Income Trust Government Fund TOTAL MUTUAL FUNDS (Cost $21,771) TOTAL INVESTMENTS: 106.04% (Cost $51,933) Liabilities in Excess of Other Assets: (6.04)% ) TOTAL NET ASSETS: 100.00% $ (a) At May 31, 2012, the aggregate unrealized appreciation and depreciation of securities, based on their cost for federal income tax purposes, were as follows*: Cost of investments for tax purposes $ Gross unrealized depreciation (2
